Citation Nr: 0109559	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 283	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
rated 30 percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis, 
currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1949 to 
November 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the RO which denied increased ratings for 
allergic rhinitis, rated 10 percent disabling, and for asthma 
(which the RO also describes as reactive airway disease and 
restricted lung disease), rated 30 percent disabling.  


FINDINGS OF FACT

1.  The veteran's asthma is currently manifested by pulmonary 
function test (PFT) results which include forced expiratory 
volume in one second (FEV-1) of 52 and 54 percent of 
predicted.

2.  The veteran's allergic rhinitis is not manifested by 
polyps.


CONCLUSION OF LAW

1.  The criteria for a 60 percent rating asthma have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.97, Code 6602 (2000).

2.  The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.97, Code 6522 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from July 1949 to 
November 1952.  His service medical records show he was 
treated for allergic rhinitis.  The records are negative for 
any treatment for asthma.

Medical reports from the 1980s and 1990s show the veteran was 
treated for asthma and allergic rhinitis.

In October 1993, the veteran claimed he had asthma as a 
result of smoking or nicotine dependence which started in 
service.  In March 1994, he filed a claim of service 
connection for rhinitis.

Martha Stewart, DO, in a February 1997 letter, noted the 
veteran was treated for asthma, asthmatic bronchitis, and 
rhinitis.

Outpatient treatment reports from 1997 reveal the veteran was 
treated for chronic obstructive pulmonary disease (COPD), 
asthma, reactive airway disease, bronchitis, and a deviated 
nasal septum.

On June 1997 VA examination, the veteran stated he had 
difficulty breathing.  He reported having a history of 
smoking until some years ago.  Physical examination revealed 
both external auditory canals were clear.  The tympanic 
membranes were intact without fluid or injection.  
Examination of the nose revealed no significant external 
deformity.  The septum was somewhat thickened.  There was 
some narrowing of both nasal fossae, especially on the left 
side.  The examiner stated that although the veteran had some 
degree of nasal narrowing, he did not think that the 
narrowing was the most significant component of his breathing 
problems.  The examiner suggested that the veteran be 
evaluated by an allergist and a pulmonologist.

In an August 1997 letter, Noah Nesin, M.D. stated that based 
on the veteran's history and physical examination, including 
pulmonary function testing, it was evident that the veteran 
had chronic asthma and reactive airways disease which by 
history began during service when he began smoking.  He 
related that the veteran smoked until 1992, and that there 
was no question that his chronic use of cigarettes worsened 
his condition and may have caused it in the first place.

In an undated letter submitted in September 1997, Charles T. 
McHugh, M.D. stated that the veteran had chronic obstructive 
and restrictive pulmonary disease.  He related that there was 
a supportable conclusion on a direct causal relationship 
between the heavy and prolonged smoking and the veteran's 
chronic pulmonary disease.

Ronald M. Legum, M.D. stated in a June 1998 statement that 
the veteran was under his care and that he underwent bypass 
surgery in February 1998.  He related that the veteran was a 
diabetic and had significant residual chronic lung with 
reactive airway problems which rendered him disabled.

On November 1998 VA examination, the veteran reported 
problems of an allergic nature, such as nasal stuffiness, 
nasal congestion, increased lacrimation, itchy eyes, 
wheezing, and shortness of breath.  The veteran reported that 
the use of nasal and oral inhalers produced some relief from 
his nasal stuffiness with increased lacrimation, etc., as 
well as the wheezing and shortness of breath.  Physical 
examination of the nose revealed that his membranes were pale 
and boggy.  There was a mid nasal septal deviation to the 
right, but not of an obstructive nature.  The passages were 
clear.  The assessments were nasal septal deformity, 
secondary to old nasal fracture, relatively asymptomatic; 
allergic rhinitis; reactive airway disease; and COPD.

November 1998 pulmonary function tests (PFTs) revealed a 
forced vital capacity (FVC) of 2.34 which was 64 percent of 
predicted, a forced expiratory volume in one second (FEV-1) 
of 2.00 which was 69 percent of predicted, and an FEV-1/FVC 
ratio which was 107 percent.

In March 1999, the veteran underwent 2 PFTs on the same day.  
The provisional diagnosis was asthma.  It was noted that 
prior studies showed severe restriction, minimal chest 
excursion with mild pectus excuvatum with expiratory wheeze.  
The first test was done in the morning and showed a FVC of 
2.23 which was 53 percent of predicted, a FEV-1 of 1.76 which 
was 54 percent of predicted, and an FEV- 1/FVC ratio which 
was 101 percent.  PFTs in the afternoon revealed the veteran 
had good effort.  He was noted to have FVC of 2.45 which was 
58.6 percent of predicted, and a FEV-1 of 1.88 which was 57.9 
percent of predicted.

In April 1999, a VA examiner stated that it was more likely 
than not that the veteran had nicotine dependence and a 
smoking habit which started in service, and that cigarette 
smoking contributed significantly to his pulmonary 
symptomatology and disability.

The RO, in April 1999, granted service connection for 
allergic rhinitis and assigned a 10 percent disability 
rating.  The RO also granted service connection for reactive 
airway disease, asthma, as secondary to nicotine dependency 
from service, and assigned a 30 percent rating. 

Outpatient treatment records dated in 1999 show the veteran 
was treated for asthmatic bronchitis.  He complained of 
shortness of breath.  He related he used an inhaler.  
Physical examinations revealed inspiratory and expiratory 
wheezes bilaterally throughout the lung fields.  In June 
1999, the veteran was diagnosed as having relatively severe 
COPD, which was not controlled with multiple inhaler use.

In July 1999, the veteran filed claims for increased ratings 
for the service-connected asthma and rhinitis.

In an August 1999 letter, Audie C. Horn, PA-C, CDE, stated 
that the veteran was treated for asthma with multiple acute 
exacerbations.  It was reported that the veteran's condition 
was poor with relatively severe COPD, which was not well 
controlled with multiple inhalers and Singular at 10 mg per 
day.  She noted that the veteran also had diabetes.  The 
examiner stated that the veteran's present medical condition 
and the poor control exhibited in both his COPD and his 
asthma would make it very impossible or difficult for him to 
maintain a regular work schedule.

In August 1999, the veteran underwent VA examination 
pertaining to his service-connected allergic rhinitis and 
service-connected asthma.  With respect to his allergic 
rhinitis, the veteran stated he continued to experience 
increased nasal lacrimation, tearing, sneezing, itchy eyes, 
and difficulty breathing through his nose.  He reported 
having several bouts of bronchitis in the past few months 
which required visits to his doctor.  He stated he was 
prescribed antibiotics and steroids.  He stated that the 
allergic reactions were with him all the time, but that there 
had not been significant periods of incapacitation requiring 
bed rest.  Physical examination of the nasal chambers 
revealed that the membranes were somewhat pale and boggy, but 
the airways were patent.  There was no postnasal discharge.  
There was a slight deviation to the nasal septum, but it was 
not obstructive.  With respect to his pulmonary problems, the 
veteran stated he used oxygen at night, but stated he was not 
sure of the dosage.  Physical examination of the chest 
revealed there was decreased chest excursion with attempts at 
full inspiration.  There was a pectus deformity and a well 
healed sternotomy scar.  Examination of the lungs showed 
expiratory wheezes throughout.  The examiner stated that it 
was the opinion of the pulmonologist who saw the veteran 
earlier this year that the veteran did not have reactive 
airway disease in evidence but rather restrictive disease 
secondary to pectus excavatum.  Allergic rhinitis and 
restricted lung disease were diagnosed.

PFTs performed in August 1999 revealed a FVC of 2.16 or 54 
percent of predicted, a FEV-1 of 1.62 liters or 52 percent of 
predicted, and a FEV1/FVC ratio of 96 percent.  The diffusion 
capacity of carbon monoxide (DLCO) was 74 percent of 
predicted.

In a follow-up report to the August 1999 VA examination 
report, the examiner wrote in September 1999 that the 
veteran's PFTs were consistent with mild obstruction with 
emphysematous change and no reactive airway disease.  The 
examiner stated that the findings were compatible with COPD 
with maximal bronchodialation and no reactive airway 
component.

In February 2000, the RO denied claims for increased ratings 
for service-connected allergic rhinitis and for the service-
connected lung condition which the RO now termed restricted 
lung disease, asthma. 

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claims for increased ratings for asthma and 
allergic rhinitis.  No further VA assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000), 
including new 38 U.S.C.A. § 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Asthma

The veteran is currently assigned a 30 percent rating for 
asthma under Code 6602.  This code provides a 30 percent 
rating for bronchial asthma with FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted when there is FEV-1 of 40- to 55-percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or at least monthly visits 
to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
requires an FEV-1 of less than 40 percent of predicted value; 
or an FEV-1/FVC ratio of less than 40 percent; or more than 
one attack per week with episodes of respiratory failure; or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

The medical evidence shows that the veteran has episodes of 
asthma symptoms and takes inhaler and other medication.  PFT 
studies in November 1998 revealed FEV-1 of 69 percent of 
predicted and an FEV-1/FVC ratio which was 107 percent.  
Studies in March 1999 revealed a FEV-1 of 54 percent and 57.9 
percent of predicted and a FEV-1/FVC of 101 percent.  PFT 
studies conducted in August 1999 showed FEV-1 of 52 percent 
predicted and a FEV-1/FVC ratio of 96 percent.  

Recent PFT results include FEV-1 of 52 and 54 percent 
predicted, which meet the 60 percent rating criteria of Code 
6602.  There are a couple of FEV-1 results which do not meet 
the 60 percent rating criteria, although a couple of FEV-1 
results do meet the 60 percent rating criteria.  Some of the 
recent medical records question whether the veteran's 
breathing impairment is entirely due to service-connected 
asthma, but at the present time the record does not permit 
dissociation of asthma from the PFT results.  Bearing in mind 
38 U.S.C.A. § 5107(b) ( benefit-of-the-doubt rule) and 
38 C.F.R. § 4.7 (higher of two evaluations), the Board finds 
that an increased rating to 60 percent is warranted for 
asthma.

However, the preponderance of the evidence is against the 
next higher rating of 100 percent for asthma.  The record 
does not show PFT results meeting the 100 percent rating 
criteria of Code 6602, nor does the record show more than one 
attack per week with episodes of respiratory failure, 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, as 
required for a 100 percent rating under this code.

The Board notes the veteran has been diagnosed as having a 
restrictive lung disease.  Such diseases are listed in the 
rating schedule as including diaphragm paralysis or paresis; 
spinal cord injury with respiratory insufficiency; 
kyphoscoliosis, pectus excavatum, pectus carinatum; traumatic 
chest wall defect, pneumothorax, hernia, etc.; post-surgical 
residual (lobectomy, pneumonectomy, etc.; and chronic pleural 
effusion or fibrosis.  38 C.F.R. § 4.97, Codes 6840-6845.  
There is no indication in the record that the veteran is 
service-connected for any of the above conditions.  As a 
result, a rating under the restrictive lung disease criteria 
is not for application.  The record demonstrates that the 
veteran is actually service-connected for asthma.  If the 
veteran desires to be service-connected for any of the 
diseases listed under restrictive lung disease codes, he 
should file a claim with the RO.

In sum, the evidence supports an increased rating of 60 
percent for the veteran's service-connected asthma.

B.  Allergic rhinitis

The veteran's allergic rhinitis is currently assigned a 10 
percent rating under Code 6522.  This code provides that 
allergic or vasomotor rhinitis is rated 10 percent when there 
are no polyps but there is greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side; and a 30 percent rating is assigned 
when there are polyps.  38 C.F.R. § 4.97, Code 6522.  VA 
examinations are negative for any findings of polyps.  Thus, 
the Board must find that the preponderance of the evidence is 
against the claim for an increased rating for allergic 
rhinitis; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).







ORDER

An increased rating to 60 percent for asthma is granted.

An increased rating for allergic rhinitis is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

